DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment submitted April 30, 2021 and RCE filed May 28, 2021.   Claims 1-3,9-23 are pending, in which claims 9-10,12,14-20 are non-elected, without traverse.  Claims 4-8 were canceled. 


Election/Restriction
1.        Claims 1-3,11,13,21-23 are allowable. The restriction requirement among Group I including Subgroup Ia, Subgroup Ib and Subgroup Ic, as set forth in the Office action mailed on dated July 24, 2020, in which Subgroup Ia was elected without traverse, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 24, 2020 is partially withdrawn.  
           Claims 9-10,12,14-16, directed to the subject matter of Subgroup Ib and Subgroup Ic, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 	 
	            However, Claims 17-19 and 20 of Group II and Group III, directed to second and third display devices, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.  
	           In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 


Examiner’s Amendment
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 17-19 and 20, non-elected invention, without traverse.   Claim 1 contains a typographical error of “accepter”  (note “acceptor” is previously recited at line 19 of claim 1).   Accordingly, 

IN THE CLAIMS:

	** Claim 1, at last two lines, change “the accepter layer” to
                                                 --the acceptor layer--.  

	** Non-elected Claims 17-19 and 20 have been canceled.
  

Allowable Subject Matter
Claims 1-3,9-16,21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed April 30, 2021 and convincing remarks thereof of have overcome the rejections in the last office action.  The references of record including Naijo (2017/0358630), Takeda (9,663,711), Han (2012/0286295), Yamamoto (2017/0103248), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed display device, or fairly make a prima facie obvious case of the claimed display device, in combination with other claimed limitations as recited in base claim 1, the inclusion of comprising a light emitting device and a light receiving device which are disposed on the base 

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822